                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


DERRICK D. BROWN,

                     Petitioner,
                                                   Case No. 19-cv-714-pp
       v.

DYLON RADTKE,1

                     Respondent.


    ORDER CONSTRUING MOTION FOR RECONSIDERATION AS RENEWED
     MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE AND
    GRANTING (DKT. NO. 10), GRANTING MOTION TO RE-OPEN CASE (DKT.
        NO. 13) AND REQUIRING RESPONDENT TO FILE RESPONSE


I.     Motion for Reconsideration (Dkt. No. 10).

       In December 2019, the court issued an order denying the petitioner’s

request to proceed without prepaying the $5.00 filing fee because it could not

verify the petitioner’s financial status without a copy of his trust account

statement. Dkt. No. 9. It asked the petitioner to provide a copy of his trust

account statement. Id. Two weeks later, the petitioner filed that statement




1The petitioner is incarcerated at Green Bay Correctional Institution. See
General Public-Offender Search, WISCONSIN DEP’T OF CORRECTIONS, available at
https://appsdoc.wi.gov_/lop/home.do (last visited August 6, 2020). The
warden of that institution is Dylon Radtke, WISCONSIN DEP’T OF CORRECTIONS,
available at https://doc.wi.gov/Pages/OffenderInformation/AdultInstitutions/
GreenBayCorrectionalInstitution.aspx (last visited Apr. 21, 2020). Under Rule
2(a) of the Rules Governing Section 2254 Cases and Fed. R. Civ. P. 25(d), the
court has updated the caption to reflect the appropriate respondent.
                                         1

            Case 2:19-cv-00714-PP Filed 08/07/20 Page 1 of 7 Document 15
along with a motion asking the court to reconsider its order denying his motion

to proceed without prepaying the filing fee. Dkt. No. 10.

      The court has no reason to reconsider its December 2019 order denying

the motion; based on the information that the court had at that time, the court

appropriately denied the motion. The petitioner, however, now has provided the

court with the information it requested. With his trust account statement, the

court can verify his financial assertions. The court will now construe the

petitioner’s motion for reconsideration as a renewed motion for leave to proceed

without prepaying the $5.00 filing fee.

      The court previously wrote that the petitioner had alleged “that he gets

four dollars every two weeks, that the prison takes 90% of that and that he

saves the rest for hygiene.” Dkt. No. 9 at 1. The trust account statement shows

a balance of $16.88 as of December 19, 2019 with a monthly average for the

previous six months of $14.70. Dkt. No. 11. It appears that the petitioner

receives approximately $4.00 every two weeks, of which over $3.60 goes to

victim restitution, a medical co-pay loan, child support payments and his

inmate release account. Id. The statements support the petitioner’s allegation

that over 90% of his prison income is unavailable for his use. The court finds

that the petitioner is unable to pay the $5.00 filing fee.

      Before the court can grant the motion for leave to proceed without

prepaying the filing fee, however, it must determine whether the petition raises

claims that can be adjudicated in a federal habeas proceeding. That analysis




                                          2

         Case 2:19-cv-00714-PP Filed 08/07/20 Page 2 of 7 Document 15
implicates the petitioner’s other pending motion—his motion to re-open the

case.

II.     Motion to Reopen Case (Dkt. No. 13)

        The court’s December 2019 order denying the petitioner’s motion to

proceed without prepaying the filing fee also granted the petitioner’s request to

stay his federal habeas petition. Dkt. No. 9. The order recounted that the

petition raised a claim for ineffective assistance of trial counsel and a claim for

ineffective assistance of appellate counsel. Id. at 5. It noted that the petitioner

had admitted that he had not presented his ineffective assistance of appellate

counsel claim to the Wisconsin state courts for their review. Id. at 5-6. The

court informed the petitioner that he had presented a “mixed” petition—

containing both exhausted and unexhausted claims—and that the court could

not adjudicate a mixed petition for habeas corpus. Id. at 7. Apparently

recognizing this pitfall, the petitioner asked the court to stay his federal habeas

petition while he returned to state court; the court granted that request. Id.

Because it was not clear how long it would take the state courts to resolve his

proceedings, the court administratively closed this federal case. Id. The court

instructed the petitioner to file a motion titled “Motion to Reopen Case” within

thirty days of the conclusion of his state court proceedings. Id.

        On April 10, 2020, the petitioner filed a “Motion to Reopen Case.” Dkt.

No. 13. The motion explains that his Knight petition alleging ineffective

assistance of appellate counsel in the Wisconsin Court of Appeals was

dismissed because he did not sign the petition in front of a notary. Id. at 1. He

                                         3

          Case 2:19-cv-00714-PP Filed 08/07/20 Page 3 of 7 Document 15
states that the appellate court gave him thirty days to file a signed petition. Id.

The petitioner states that he did not understand what the court meant and

that by the time he figured it out, “the institution was on lockdown, and [he]

was also in seg[regation] so [he] ended up missing the thirty-day deadline.” Id.

He says that he wrote to the Court of Appeals asking it to reconsider its

dismissal of his case, but that he hasn’t received a response from that court.

Id. He states that he is unsure of what he needs to do in the state court at this

point; “[s]o because I don’t want to take the chance of my case being dismissed

in this court for missing a deadline, I am filing this motion to reopen my case

in this court[.]” Id. He states that he would like to continue with his exhausted

claim of ineffective assistance of trial counsel “even if it means that I lose the

chance to continue fighting the issue of ineffective assistance of appellate

counsel in the state courts.” Id.

      The petitioner requests “that my original case be reopened with just the

one issue of ineffective assistance of Trial Counsel, which was exhausted by my

appellate counsel in the state courts.” Dkt. No. 13 at 1. The court will grant

that request, re-open the case and order a response. The petitioner is well

within his rights to choose to proceed on solely his exhausted claim and to give

up his unexhausted claim; it is one of the options available to a petitioner who

files mixed petitions that the Supreme Court explicitly contemplated in Rose v.

Lundy, 455 U.S. 509, 510 (1982) and Rhines v. Weber, 544 U.S. 269 (2005).

The May 14, 2019 petition alleges ineffective assistance of trial counsel, which

is a claim cognizable in a federal habeas petition. See Cook v. Foster, 948 F.3d

                                         4

         Case 2:19-cv-00714-PP Filed 08/07/20 Page 4 of 7 Document 15
896 (7th Cir. 2020). And at the screening stage, the court cannot say that it

plainly appears the petitioner is not entitled to relief.

       The court observes that the petitioner’s choice to proceed on this lone

claim in federal court does not preclude him from continuing to pursue his

ineffective assistance of appellate counsel claim in state court.

III.   Conclusion

       The court GRANTS the petitioner’s renewed motion for leave to proceed

without prepayment of the filing fee. Dkt. No. 10.

       The court GRANTS the petitioner’s motion to re-open the case, dkt. no.

13, and ORDERS that the Clerk of Court RE-OPEN the case.

       The court ALLOWS the petitioner to proceed on ground one of his

petition for writ of habeas corpus, ineffective assistance of trial counsel.

       The court ORDERS that within sixty days of the date of this order, the

respondent shall answer or otherwise respond to the petition, complying with

Rule 5 of the Rules Governing §2254 Cases, and showing cause, if any, why the

writ should not issue.

       The court ORDERS that the parties must comply with the following

schedule for filing briefs on the merits of the petitioner’s claims:

       (1) the petitioner has forty-five days after the respondent files the answer

to file a brief in support of his petition;

       (2) the respondent has forty-five days after the petitioner files his initial

brief to file a brief in opposition;




                                              5

         Case 2:19-cv-00714-PP Filed 08/07/20 Page 5 of 7 Document 15
      (3) the petitioner has thirty days after the respondent files the opposition

brief to file a reply brief, if he chooses to file such a brief.

      If, instead of filing an answer, the respondent files a dispositive motion:

      (1) the respondent must include a brief and other relevant materials in

support of the motion;

      (2) the petitioner then must file a brief in opposition to that motion

within forty-five days of the date the respondent files the motion;

      (3) the respondent has thirty days after the petitioner files his opposition

brief to file a reply brief, if the respondent chooses to file such a brief.

      The parties must submit their pleadings in time for the court to receive

them by the stated deadlines.

      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

habeas petition and any dispositive motions shall not exceed thirty pages, and

reply briefs may not exceed fifteen pages—not counting any statements of fact,

exhibits and affidavits. The court asks the parties to double-space any typed

documents.

      Under the Memorandum of Understanding between the Wisconsin

Department of Justice (DOJ) and the U.S. District Court for the Eastern

District of Wisconsin, the court will notify the DOJ (through the Criminal

Appeals Unit Director and lead secretary) of this order via Notice of Electronic

Filing (NEF). The DOJ will inform the court within twenty-one days of the date

of the NEF whether it will accept service on behalf of the respondent (and, if

not, the reason for not accepting service and the last known address of the

                                            6

         Case 2:19-cv-00714-PP Filed 08/07/20 Page 6 of 7 Document 15
respondent). The DOJ will provide the pleadings to the respondent on whose

behalf it has agreed to accept service of process.

      Dated in Milwaukee, Wisconsin this 7th day of August, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        7

        Case 2:19-cv-00714-PP Filed 08/07/20 Page 7 of 7 Document 15
